*177MEMORANDUM **
Petitioner Arnoldo Marino Lopez Ramos is a citizen of Guatemala. He seeks review of the BIA’s decision that adopted and affirmed the decision of the Immigration Judge denying petitioner’s request for asylum, withholding of removal, protection under the Convention Against Torture, and cancellation of removal.
Petitioner contends that he has established a presumption of future persecution because of an episode in 1992 during which guerillas confronted him, detained him and threatened him with harm if he continued his business as a traveling salesman. The BIA held that this episode, crediting the petitioner’s testimony as true, did not rise to the level of persecution. The BIA further held that Lopez Ramos had not established any likelihood of future persecution. It looked to the passage of time since the original episode, the lack of any evidence that the guerillas looked for him after the incident, and the fact that the petitioner’s parents and siblings have remained in Guatemala.
The BIA therefore concluded that respondent had failed to establish a well-founded fear of persecution or torture upon return to Guatemala. There is nothing in this record that compels a contrary conclusion. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
The petition for review is therefore DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.